         Case 6:14-cv-01424-MC       Document 92-7        Filed 12/22/20    Page 1 of 15




October 9, 2020                                                               Stephen H. Galloway
                                                                  760 SW Ninth Avenue, Suite 3000
                                                                               Portland, OR 97205
                                                                                   D. 503.294.9369
                                                                      stephen.galloway@stoel.com




VIA EMAIL & FIRST-CLASS MAIL

Michael T. Brooks
32713 Vintage Way
Coburg, Oregon 97408
mibrooks@mac.com

Re:      HIPAA Protected Health Information

Dear Mr. Brooks:

From the outset of your legal actions against Agate Resources, Inc. (“Agate”), you have made
clear that you are in possession of numerous company records that contain Agate customers’
protected health information (“PHI”), as that term is defined in the Health Insurance Portability
and Accountability Act (“HIPAA”). As you know, in your prior action brought as a relator
under the False Claims Act, District of Oregon Case No. 6:14-cv-01424-AA (the “FCA Action”),
the District Court entered a Protective Order that limits PHI you obtained from Agate to use in
that case and prohibits disclosure of all confidential information, including PHI, to anyone
except select persons, including court staff, counsel, and witnesses. (Protective Order, enclosed,
¶ 8.) If PHI or other confidential information is provided to any person authorized by the
Protective Order, that person is required to sign the Declaration of Compliance attached to the
Protective Order as Exhibit A. (Protective Order ¶ 10.)

The Protective Order further requires that you return or destroy all confidential material and PHI
within 45 days after the conclusion of that action. (Protective Order ¶¶ 5(d), 15.) The FCA
Action concluded on June 6, 2018, when the Ninth Circuit Court of Appeals dismissed your
appeal for lack of prosecution. (Case No. 17-35620, Dkt. 23.) Although the FCA Action
concluded, Agate previously did not demand the return or destruction of the PHI and other
confidential documents in your possession in case those documents might be relevant to the
whistleblower retaliation claims in your other federal lawsuit against Agate, District of Oregon
Case No. 6:15-cv-00983-MK, which is currently on appeal in the Ninth Circuit, Case No. 19-
35547.

However, in a recent email, a copy of which is enclosed with this letter, you stated that you had
provided copies of some “records” “to the usual third party that will make everything public if I


108309923.2 0061542-00016
                                                                                       EXHIBIT 7
                                                                                     Page 1 of 15
         Case 6:14-cv-01424-MC       Document 92-7       Filed 12/22/20     Page 2 of 15



Michael T. Brooks
October 9, 2020
Page 2


or a member if my family is harmed in any way.” You further stated that you did not believe
these records were subject to the Protective Order. The Protective Order, however, prohibits
disclosure of any documents that you obtained from Agate during your employment, regardless
of whether they contain PHI. (Protective Order ¶ 3 (confidential documents include “[a]ll
documents and information in Relator’s (including his attorney’s or agent’s) possession, custody
or control that were obtained in connection with Relator’s employment with and/or originating
from Trillium, Agate or any of Trillium’s or Agate’s employees, officers, directors, corporate
parents, subsidiaries, divisions, successors, predecessors or affiliates”).)

Based on your representation that you have disclosed confidential documents to a third party,
Agate demands that this third party execute the Declaration of Compliance attached to the
Protective Order as Exhibit A to ensure that he or she agrees to abide by the Protective Order’s
terms. Also, pursuant to paragraphs 5(d) and 15 of the Protective Order, Agate demands that you
return or confirm the destruction of all of the confidential information in your possession and in
the possession of any third party to whom you have provided such information, including all
copies thereof. If you refuse to take these actions, Agate will be forced to seek to enforce the
terms of the Protective Order by filing a motion, if necessary, in the District Court.

Please let me know by October 30, 2020 if you will agree to provide the Declaration of
Compliance and return or destroy the confidential information as required by the Protective
Order.

Very truly yours,




Stephen H. Galloway

Enclosures
cc:    Reilley D. Keating
       Rachel C. Lee




108309923.2 0061542-00016
                                                                                       EXHIBIT 7
                                                                                     Page 2 of 15
       Case
        Case6:14-cv-01424-MC
             6:14-cv-01424-AA Document
                              Document92-7 Filed01/20/16
                                       57 Filed  12/22/20 Page
                                                           Page13ofof11
                                                                      15




Reilley D. Keating, OSB No. 073762
reilley.keating@stoel.com
Stephen H. Galloway, OSB No. 093602
stephen.galloway@stoel.com
STOEL RlVES LLP
900 SW Fifth Avenue, Suite 2600
Portland, OR 97204
Telephone: (503) 224-3380
Facsimile: (503) 220-2480

         Attorneys for Defendants




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                           EUGENE DIVISION




THE UNITED STATES OF AMERICA, ex                              Case No.: 6:14-cv-01424-AA
rel. MICHAEL T. BROOKS,
                                                                  PROTECTIVE ORDER
                        Plaintiff,

         v.

TRILLIUM COMMUNITY HEALTH
PLAN, INC. and AGATE RESOURCES,
INC.,

                        Defendants.


         WHEREAS, relator Michael T. Brooks ("Relator"), acting on behalf of the United States

of America ("United States"), has alleged that he is in possession of documents and information

belonging to defendant Trillium Community Health Plan, Inc. ("Trillium") and defendant Agate

Resources, Inc. ("Agate") (Trillium and Agate collectively referred to as "Defendants"), which



 Page 1       -   PROTECTIVE ORDER

                                                                                   EXHIBIT A
80573045.4 0061542- 00017                                                         Page 1 of 11
                                                                                        EXHIBIT 7
                                                                                      Page 3 of 15
        Case
         Case6:14-cv-01424-MC
              6:14-cv-01424-AA Document
                               Document92-7 Filed01/20/16
                                        57 Filed  12/22/20 Page
                                                            Page24ofof11
                                                                       15




he retained during or at the conclusion of his employment and prior to the filing of the Complaint

in this qui tam action;

          WHEREAS, documents and information currently in Relator's possession and/or that

have been or may be sought, produced, exhibited by, or otherwise'in the possession of the parties

to this action contain or may contain protected health information ("PHI"), as defined by 45

C.F.R. § 160.103 and subject to the Health Insurance Portability and Accountability Act

("HIP AA"), and/or may contain confidential or private information that is subject to protection

under Fed. R. Civ. P. 26(c); and

         WHEREAS, the Court finds that good cause exists to protect the confidential nature of

the information, including any PHI, contained in the documents and in any interrogatory

responses, responses to requests for admission or deposition testimony that may be served in

discovery;

         The Court being duly advised, IT IS HEREBY ORDERED as follows:

         1.        This Order governs the use, handling and disclosure of (1) all documents,

testimony, or information produced or given in this action and (2) all documents and information

in the possession, custody or control of Relator in connection with Relator's employment with

and/or originating from Trillium, Agate or any of Trillium's or Agate's employees, officers,

directors, corporate parents, subsidiaries, divisions, succ.essors, predecessors or affiliates.

         2.        Any party producing or filing documents or other materials in this action may

designate such materials and the information contained therein subject to this Order by typing or

stamping on the front of the document, or on the portion(s) of the document for which

confidential treatment is designated, "Confidential" if the paiiy has a reasonable and good faith

belief the material contains a trade secret, PHI, or other confidential, private or proprietary


  Page 2      -   PROTECTIVE ORDER

                                                                                          EXHIBIT A
80573045.4 0061542- 00017                                                                Page 2of11
                                                                                               EXHIBIT 7
                                                                                             Page 4 of 15
        Case
         Case6:14-cv-01424-MC
              6:14-cv-01424-AA Document
                               Document92-7 Filed01/20/16
                                        57 Filed  12/22/20 Page
                                                            Page35ofof11
                                                                       15




information. If a producing party believes in good faith that, despite the provisions of this Order,

there is a substantial risk of identifiable harm if particular documents it designates as

"Confidential" are disclosed to all other parties or non-parties to this action, the producing party

may designate those particular documents as "Confidential - Attorneys' Eyes Only." In any

dispute over the designation of materials as confidential, the designating party shall have the

burden of proving that the materials contain trade secrets, PHI, or other confidential, private or

proprietary information. In any dispute over the designation of materials as confidential, the

designating party shall have the burden of proving that the materials are confidential as described

above.

         3.        AH documents and information in Relator's (including his attorney's or agent's)

possession, custody or control that were obtained in connection with Relator's employment with

and/or originating from Trillium, Agate or any of Trillium's or Agate's employees, officers,

directors, corporate parents, subsidiaries, divisions, successors, predecessors or affiliates shall be

deemed Confidential unless a different designation is mutually agreed to by the Parties. If the

parties cannot agree upon the proper designation of any document deemed Confidential under

this paragraph, such dispute shall be resolved pursuant to paragraph 6 with Defendants as the

designating parties.

         4.        If a party files under seal any document subject to this Order, or any motions,

briefs, pleadings, deposition transcripts, or other papers that incorporate documents or

information subject to this Order, the party seeking to preserve the secrecy of any such document

or information must make the showing required by Fed. R. Civ. P. 26 and Foltz v. State Farm

JV!ut. Automobile Ins. Co., 331F.3d1122 (9th Cir. 2003), in order to maintain the Order as to

such document or information. Before seeking to maintain the protection of documents filed


  Page 3      -   PROTECTNE ORDER

                                                                                         EXHIBIT A
                                                                                        Page 3of11
                                                                                              EXHIBIT 7
80573045.4 0061542- 00017

                                                                                            Page 5 of 15
        Case
         Case6:14-cv-01424-MC
              6:14-cv-01424-AA Document
                               Document92-7 Filed01/20/16
                                        57 Filed  12/22/20 Page
                                                            Page46ofof11
                                                                       15




with the Court, a party must assess whether redaction is a viable alternative to complete

nondisclosure. If any party seeks to file any documents, subject to this Order, those documents

must be marked as "Confidential" or "Confidential-Attorneys' Eyes Only," filed under seal and

comply with the requirements of Civil Local Rules 3-7 and 26-4.

          5.       This action includes allegations relating to the billing of Medicare and Medicaid

services, and thus involves the provision of health care to and on the behalf of non-parties. As a

result, there is the potential that the parties will request the production and disclosure of PHI

from each other or third-parties as it relates to the issues and claims in this action, and Relator

has alleged that he currently possesses Defendants' documents, which may contain PHI.

                   (a)      HIPAA, Pub. L. No. 104-191, 110 Stat. 1936 (1996) limits certain entities'

         authority to disclose PHI.

                   (b)      This Order is intended to authorize disclosure of PHI in accordance with

         the HIPAA privacy regulations, see 45 C.F.R. § 164.512(e). The parties and their

         attorneys shall be permitted to use or disclose PHI subject to this Order for purposes of

         prosecuting or defending this action including any appeals of this case. This includes, but

         is not necessarily limited to, disclosure to their attorneys, experts, consultants, court

         personnel, court reporters, copy services, trial consultants, and other entities or persons

         involved in the litigation process, including health oversight agencies and public health

         authorities as provided by 45 C.F.R. § 146.5020). Prior to the disclosure of PHI to any

         such person, the party or the party's attorney shall inform each such person that the

         information is PHI, that it may not be used or disclosed for any purpose other than this

         action, and shall take all other reasonable steps to ensure that persons receiving PHI do

         not use or disclose such information for any purpose other than prosecuting or defending


  Page 4       -   PROTECTNE ORDER

                                                                                          EXHIBIT A
                                                                                         Page 4of11
                                                                                               EXHIBIT 7
80573045.4 0061542- 00017

                                                                                             Page 6 of 15
        Case
         Case6:14-cv-01424-MC
              6:14-cv-01424-AA Document
                               Document92-7 Filed01/20/16
                                        57 Filed  12/22/20 Page
                                                            Page57ofof11
                                                                       15




          this action.

                   (c)      The parties are EXPRESSLY PROHIBITED from using or disclosing

          PHI subject to this Order for any purpose other than prosecuting or defending this action.

                   (d)      Any person or entity who receives PHI subject to this Order is required to

          either return to the Covered Entity from whom or which such PHI was obtained or to

          destroy the PHI (including all copies made thereof), immediately upon (and in no event

          longer than 45 days from) the conclusion of this action. See 45 C.F.R. §§ 164.502(b);

          164.512(e)(l)(v). Further, upon conclusion of this action, Relator is required to return to

         Defendants the PHI (including all copies made thereof) in Relator's possession, custody

         or control in connection with Relator's employment with and/or originating from
                               '
         Trillium, Agate or any of Trillium's or Agate's employees, officers, directors, corporate

         parents, subsidiaries, divisions, successors, predecessors or affiliates.

                   (e)      This Order does not control or limit the use of PHI that comes into the

         possession of the parties or their attorneys from a source other than a Covered Entity.

                   (f)      Nothing in this Order authorizes the parties or their attorneys to obtain

         PHI through means other than formal discovery requests, subpoenas, depositions, patient

         authorization, or other lawful process.

         6.        In the event that any party to this litigation disagrees at any point in these

proceedings with any designation made under this Order, the parties shall first try to resolve such

dispute in good faith on an informal basis. If a paiiy provides a written objection to the

designating party as to the designation of material as confidential, the designating party shall

submit a motion to the court within twenty one (21) days of such objection, or the material will

not be subject to this Order. If a motion is timely filed by the designating party, the designated


  Page 5      -   PROTECTIVE ORDER

                                                                                            EXHIBIT A
                                                                                           Page 5of11
80573045.4 0061542- 00017
                                                                                                  EXHIBIT 7
                                                                                                Page 7 of 15
        Case
         Case6:14-cv-01424-MC
              6:14-cv-01424-AA Document
                               Document92-7 Filed01/20/16
                                        57 Filed  12/22/20 Page
                                                            Page68ofof11
                                                                       15




document or information shall continue to be treated as "Confidential or "Confidential-

Attorneys' Eyes Only" subject to the provisions of this Protective Order, pending a ruling by the

Court.

          7.       All documents, transcripts, or other materials subject to this Order shall not be

used, directly or indirectly, by any person for any business, commercial or competitive purposes

or for any purpose whatsoever other than solely for the preparation and trial of this action in

accordance with the provisions of this Order.

         8.        Except with the prior written consent of the party asserting confidential treatment

or pursuant to court order, any document or materials designated "Confidential" under this Order

or otherwise subject to this Order, and any information contained in, or derived from, any such

materials may not be disclosed other than in accordance with this Order and may not be

disclosed to any person other than:

                   (a)      the Court (including any appellate courts), including any Court personnel,

         jurors, officers, clerks or staff;

                   (b)      Parties to this litigation, including the United States;

                   (c)      Counsel for the parties (including counsel for the United States), whether

         retained counsel or in-house counsel and employees of counsel, or outside contractors

         assigned to assist such counsel in the preparation of this litigation, provided that prior to

         receiving any PHI, any such outside contractors execute a written agreement containing

         the terms required of a business associate agreement to comply with the requirements of

         45 C.P.R. 164.314(a) and 45 CPR 164.504(e)(5), regardless of whether a business

         associate agreement is required under 45 CPR 164.308(b) or 164.502(e);

                   (d)      Witnesses expected to be deposed or testify in court or by affidavit in this


  Page 6       -   PROTECTIVE ORDER

                                                                                           EXHIBIT A
                                                                                          Page 6of11
80573045.4 0061542- 00017
                                                                                                EXHIBIT 7
                                                                                              Page 8 of 15
        Case
         Case6:14-cv-01424-MC
              6:14-cv-01424-AA Document
                               Document92-7 Filed01/20/16
                                        57 Filed  12/22/20 Page
                                                            Page79ofof11
                                                                       15




          litigation, or a stipulation of the parties that such witnesses need to know such

          information;

                   (e)      Present or former employees of the producing party in connection with

         their depositions in this action;

                   (f)      Experts or consultants specifically retained as consultants or expert

         witnesses in connection with this litigation;

                   (g)      Any stenographers, court reporters or other persons involved in taking,

         transcribing or videotaping testimony in this action; and

                   (h)      Mediators, special masters or other third parties appointed by the Court or

         jointly retained by the parties for settlement purposes or resolution of discovery or other

         disputes, including such persons' staff.

         9.        Except with prior written consent of the party asserting "Confidential-Attorneys'

Eyes Only" treatment or pursuant to court order, any document or materials given "Confidential-

Attorneys' Eyes Only" treatment under this Order, and any information contained in or derived

from any such materials, may only be disclosed to persons identified in Paragraphs 8(a), (c), (f),

(g) and (h).

         10.       Documents subject to this Order shall not be made available to any person

designated in subparagraphs 8( d), (e) and (f) unless he or she has first read this Order and agrees

to be bound by its terms, and sign the attached Declaration of Compliance.

         11.       The parties and their attorneys shall take allnecessary and proper steps to

preserve the confidentiality of, and to protect the rights of the party asserting confidential

treatment with respect to, any confidential information designated by said party in accordance

with this Order.


  Page 7       -   PROTECTNE ORDER

                                                                                           EXHIBIT A
80573045.4 0061542- 00017                                                                 Page 7of11
                                                                                                EXHIBIT 7
                                                                                              Page 9 of 15
       Case
        Case6:14-cv-01424-MC
              6:14-cv-01424-AA Document
                                Document92-7 Filed01/20/16
                                         57 Filed 12/22/20 Page
                                                           Page810
                                                                 ofof
                                                                   1115




          12.      If documents or information subject to this Order is disclosed to any person other

than in a manner authorized by this Order, the party responsible for the disclosure must

immediately upon learning of the disclosure bring all pertinent facts relating to such disclosure to

the attention of the party asserting confidential treatment and make every effort to prevent further

disclosure by the responsible party or by the person who was the recipient of such information.

          13.      Use of any information or documents labeled "Confidential" or "Confidential-

Attorneys' Eyes Only" and/or subject to this Order, including all information derived therefrom,

shall be restricted solely to the litigation of this case and shall not be used by any party for any

business, commercial, or competitive purpose.

          14.      This Order has been entered to facilitate discovery and the production of relevant

evidence in this action and to govern the use and disclosure of documents and information

subject to this Order, including but not limited to documents and information already in Relator's

possession, custody or control. Neither the entry of this Order, nor the designation of any

information, document, or the like as "Confidential" or "Confidential-Attorneys' Eyes Only,"

nor the failure to make such designation, shall constitute evidence with respect to any issue in

this action.

         15..      Withinforty-five (45) days after the final termination of this litigation, upon

written request by the designating party, all documents, transcripts, or other materials subject to

this Order, including any extracts, summaries or compilations taken therefrom, but excluding any

materials which in the good faith judgment of counsel are work product materials, shall be

returned to the individual or entity having produced or furnished same; except that all PHI must

be returned in accordance with the terms set forth in paragraph 5( d) above.

         16.       Nothing set forth herein prohibits the use in this litigation of any information·


  Page 8        - PROTECTNE ORDER

                                                                                           EXHIBIT A
80573045.4 0061542- 00017                                                                 Page 8of11
                                                                                               EXHIBIT 7
                                                                                            Page 10 of 15
      Case
       Case6:14-cv-01424-MC
             6:14-cv-01424-AA Document
                               Document92-7 Filed01/20/16
                                        57 Filed 12/22/20 Page
                                                          Page911
                                                                ofof
                                                                  1115




designated "Confidential" or "Confidential-Attorneys' Eyes Only."

          17.      Nothing herein shall affect or restrict the rights of any party with respect to its

own documents or to the information obtained or developed independently of documents,

transcripts and materials afforded confidential treatment pursuant to this Order.

          18.      The Court may for good cause modify this Order or grant any party relief

therefrom.

         19.       The obligations imposed by this Order shall survive the termination of this

Action, and the Court shall retain jurisdiction of this action after its conclusion for the purpose of

enforcing the terms of this Order ..

         20.       This Order shall not constitute a waiver of any party's or nonparty's right to

oppose any discovery request or object to the admissibility of any document; testimony or other

information.

         21.       Nothing in this Order shall prejudice any party from seeking amendments to

expand or restrict the rights of access to and use of confidential information or PHI, or other

modifications, subject to order by the Court.


         IT IS SO ORDERED this




                                                      The Honorable AnnAiken
                                                      U.S. Chief District Court Judge




  Page 9        - PROTECTIVE ORDER

                                                                                            EXHIBIT A
80573045.4 0061542- 00017                                                                  Page 9of11
                                                                                                 EXHIBIT 7
                                                                                              Page 11 of 15
       Case
        Case6:14-cv-01424-MC
             6:14-cv-01424-AA Document
                              Document92-7 Filed01/20/16
                                       57 Filed  12/22/20 Page
                                                           Page10
                                                                12ofof11
                                                                       15




                                               EXIDBITA

                                 DECLARATION OF COMPLIANCE


          I,                                                  , declare as follows:

          1.       My address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         2.        My present employer is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          3.       My present occupation or job description is - - - - - - - - - - - -

         4         I have received a copy of the Protective Order entered in this action on

- - - - - - ' 2014.

         5.        I have carefully read and understand the provisions of this Protective Order.

         6.        I will comply with all provisions of this Protective Order.

         7.        I will hold in confidence, and will not disclose to anyone not qualified under the

Protective Order, any information, documents or other materials produced subject to this

Protective Order.

         8.        I will use such information, documents or other materials produced subject to this

Protective Order only for purposes of this present action.

         9.        Within forty-five (45) days after the final termination of this litigation, upon

written request by the designating paiiy, I will return and deliver all information, documents or

other materials produced subject to this Protective Order, and all documents or things which I

have prepared relating thereto, which documents are the subject of the Protective Order, to my

counsel in this action, or to counsel for the party by whom I am employed or retained or from

whom I received the documents.




  Page 10 - PROTECTNE ORDER

                                                                                           EXHIBIT A
80573045.4 0061542- 00017                                                                Page 10of11
                                                                                                EXHIBIT 7
                                                                                             Page 12 of 15
      Case
       Case6:14-cv-01424-MC
            6:14-cv-01424-AA Document
                             Document92-7 Filed01/20/16
                                      57 Filed  12/22/20 Page
                                                          Page11
                                                               13ofof11
                                                                      15




         10.      I hereby submit to the jurisdiction of this Court for the purposes of enforcing the

Protective Order in this Action.

         I declare under penalty of perjury under the laws of the United States that the following is

tr,ue and correct.

         Executed this __ day of _ _ _ _ _ _ , 20_ at _ _ _ _ _ _ __




                                                        QUALIFIED PERSON




  Page 11 -       PROTECTIVE ORDER
                                                                                         EXHIBIT A
80573045.4 0061542- 00017                                                              Page 11 of 11
                                                                                              EXHIBIT 7
                                                                                           Page 13 of 15
       Case 6:14-cv-01424-MC               Document 92-7              Filed 12/22/20           Page 14 of 15



From:            Mike Brooks
To:              Galloway, Stephen
Cc:              Keating, Reilley; Lee, Rachel C.; Holland, Darise
Subject:         Re: Brooks v. Agate Resources; Ninth Circuit Case No. 19-35547 [SR-ACTIVE.FID3130539]
Date:            Friday, September 4, 2020 6:20:46 PM


I want to be Clear about this. These records were sent to the US Supreme Court snd to the
usual third party that will make everything public if I or a member if my family is harmed in
any way. As far as I can determine, none of these were covered under Aiken’s gag order and
she would have no say. Trillium and Centene, and I have Elizabeth McClarey’s records
showing Centene has been paying you and giving you directions, so just drop the Agate
Resources garbage right now. Trillium executives, Russo, Aiken, and Stoel Rives defamed
never and wrecked my health. You need to understand that this isn’t a game you will be
allowed to win. Evil will not prevail. God knows you horrible monsters harmed innocent
children, minorities, the aged, the sick, the poor, and it is God’s work to see you stopped. It’s
over. Get right with God or suffer the consequences.

Mike


Sent from my iPhone


       On Sep 4, 2020, at 5:57 PM, Mike Brooks <mibrooks@mac.com> wrote:


       ﻿Did not receive the DVD? There is something wrong. I was unaware that there
        were any DVD’s with the filing to the Ninth Circuit. The sealed exhibits went to
        the US Supreme Court and I am excluding you and everyone else from that data.
        It is records of foreign nationals. If you request them, I will feel obliged to send
        that information to the governments of those foreign nationals, mainly students,

       Mike Brooks

       Sent from my iPhone


             On Sep 4, 2020, at 5:36 PM, Galloway, Stephen
             <stephen.galloway@stoel.com> wrote:


             ﻿
             Dear Mr. Brooks,

             On or about August 28, we received your (1) Answer Defense Motion to
             Exclude Evidence; and (2) letter to the Ninth Circuit, which it docketed as
             a motion to seal three DVDs. We have not received copies of the DVDs or
             the exhibits contained on them.

             As we have expressed to you multiple times now, we do not object to you


                                                                                                            EXHIBIT 7
                                                                                                         Page 14 of 15
Case 6:14-cv-01424-MC          Document 92-7          Filed 12/22/20        Page 15 of 15



     filing medical records or protected health information under seal, but if
     you are going to rely on such exhibits, we are entitled to copies. That is
     especially true where, as here, some of the documents at issue appear to
     be Agate’s own billing records. Please let me know if you will provide us
     with copies of the three DVDs referenced in your letter, and if not,
     whether you oppose a motion to strike those exhibits.

     Thank you for your attention to this matter. I look forward to your
     response.

     Regards,

     Stephen H. Galloway | Of Counsel
     STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
     Direct: (503) 294-9369 | Mobile: (503) 367-6832
     stephen.galloway@stoel.com | Bio | vCard | www.stoel.com



     This email may contain material that is confidential, privileged, and/or attorney
     work product for the sole use of the intended recipient. Any unauthorized
     review, use, or distribution is prohibited and may be unlawful.




                                                                                            EXHIBIT 7
                                                                                         Page 15 of 15
